DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17/11, 7/1, and 27/21 of U.S. Patent No. 11,190,258 B2 in view of Yang et al. (US 2018/0279273 A1).
Claim
Instant Application
Claim
US patent 11,190,258 B2
2
An apparatus for wireless communication at a user equipment (UE), comprising: 
a processor configured to cause the apparatus to: 







monitor for downlink control information (DCI) in: 
a first physical downlink control channel (PDCCH) candidate corresponding to a first demodulation reference signal (DMRS) port, and 
a second PDCCH candidate corresponding to a second DMRS port; and 
receive first DCI in the first PDCCH candidate and second DCI in the second PDCCH candidate based at least in part on the monitoring, 
wherein the first DCI and the second DCI include same information according to a mapping between the first PDCCH candidate and the second PDCCH candidate.
17/11
An apparatus for wireless communication at a user equipment (UE), comprising: 
a processor, 
memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
monitor a plurality of physical downlink control channel (PDCCH) candidates for downlink control information (DCI) from a plurality of base stations; 





receive the DCI in the PDCCH candidates from the plurality of base stations, 


wherein each PDCCH candidate that includes the DCI from one base station maps to a PDCCH candidate that includes the DCI from another base station; 
combine the DCI received from the plurality of base stations in the plurality of PDCCH candidates; and 
receive data from or transmitting data to at least one of the plurality of base stations based at least in part on the combined DCI.
The apparatus of claim 11, wherein a first PDCCH including the DCI from a first base station includes demodulation reference signals (DMRSs) on a same port as DMRSs included in a second PDCCH including the DCI from a second base station.
12
A method for wireless communication at a user equipment (UE), comprising: 
monitoring for downlink control information (DCI) in: 
a first physical downlink control channel (PDCCH) candidate corresponding to a first demodulation reference signal (DMRS) port, and 
a second PDCCH candidate corresponding to a second DMRS port; and 
receiving first DCI in the first PDCCH candidate and second DCI in the second PDCCH candidate based at least in part on the monitoring, wherein the first DCI and the second DCI comprise same information according to a mapping between the first PDCCH candidate and the second PDCCH candidate.
7/1
A method for wireless communication at a user equipment (UE), comprising: 
monitoring a plurality of physical downlink control channel (PDCCH) candidates for downlink control information (DCI) from a plurality of base stations; 





receiving the DCI in the PDCCH candidates from the plurality of base stations, wherein each PDCCH candidate that includes the DCI from one base station maps to a PDCCH candidate that includes the DCI from another base station; 

combining the DCI received from the plurality of base stations in the plurality of PDCCH candidates; and 
receiving data from or transmitting data to at least one of the plurality of base stations based at least in part on the combined DCI.
The method of claim 1, wherein a first PDCCH including the DCI from a first base station includes demodulation reference signals (DMRSs) on a same port as DMRSs included in a second PDCCH including the DCI from a second base station.

17
An apparatus for wireless communication at a user equipment (UE), comprising: 
means for monitoring for downlink control information (DCI) in: 
a first physical downlink control channel (PDCCH) candidate corresponding to a first demodulation reference signal (DMRS) port, and 
a second PDCCH candidate corresponding to a second DMRS port; and 
means for receiving first DCI in the first PDCCH candidate and second DCI in the second PDCCH candidate based at least in part on the monitoring, 
wherein the first DCI and the second DCI comprise same information according to a mapping between the first PDCCH candidate and the second PDCCH candidate.
27/21
An apparatus for wireless communication at a user equipment (UE), comprising: 

means for monitoring a plurality of physical downlink control channel (PDCCH) candidates for downlink control information (DCI) from a plurality of base stations; 





means for receiving the DCI in the PDCCH candidates from the plurality of base stations, 


wherein each PDCCH candidate that includes the DCI from one base station maps to a PDCCH candidate that includes the DCI from another base station; 

means for combining the DCI received from the plurality of base stations in the plurality of PDCCH candidates; and 
means for receiving data from or transmitting data to at least one of the plurality of base stations based at least in part on the combined DCI.
The apparatus of claim 21, wherein a first PDCCH including the DCI from a first base station includes demodulation reference signals (DMRSs) on a same port as DMRSs included in a second PDCCH including the DCI from a second base station.


(1) Regarding claim 2:
Claim 17/11 of US Patent 11,180,258 B2 discloses all subject matter of claim 2, and claim 17/11 discloses step of “combine the DCI received from the plurality of base stations in the plurality of PDCCH candidates”; except fails to explicitly disclose the first DCI and the second DCI include same information.
However, Yang teaches a UE  that receives a first downlink control signal from a first source (step 410) and receive a second downlink control signal from a second source (step 420); and wherein the first downlink controls signal and the second downlink control signal being identical (step 430) (para. 0046).
It is desirable to have the first DCI and the second DCI include same information because it provide diversity gain for the downlink control signal.  Therefore, it would have been obvious to one of ordinary skill in the art to employ the teaching of Yang in the apparatus of claim 17/11 of US Patent 11,180,258 B2 for the benefit of providing diversity gain of the downlink control signal (para. 0022).
(2) Regarding claim 12:
Claim 7/1 of US Patent 11,180,258 B2 discloses all subject matter of claim 12, and claim 7/1 discloses step of “combining the DCI received from the plurality of base stations in the plurality  of PDCCH candidates”; except fails to explicitly disclose the first DCI and the second DCI include same information.
However, Yang teaches a UE  that receives a first downlink control signal from a first source (step 410) and receive a second downlink control signal from a second source (step 420); and wherein the first downlink controls signal and the second downlink control signal being identical (step 430) (para. 0046).
It is desirable to have the first DCI and the second DCI include same information because it provide diversity gain for the downlink control signal.  Therefore, it would have been obvious to one of ordinary skill in the art to employ the teaching of Yang in the apparatus of claim 7/1 of US Patent 11,180,258 B2 for the benefit of providing diversity gain of the downlink control signal (para. 0022).
 (3) Regarding claim 17:
Claim 27/21 of US Patent 11,180,258 B2 discloses all subject matter of claim 17, and Claim 27/21 of US Patent 11,180,258 B2 further discloses “means for combining the DCI received from the plurality of base stations in the plurality of PDCCH candidates”; except fails to explicitly disclose the first DCI and the second DCI include same information.
However, Yang teaches a UE  that receives a first downlink control signal from a first source (step 410) and receive a second downlink control signal from a second source (step 420); and wherein the first downlink controls signal and the second downlink control signal being identical (step 430) (para. 0046).
It is desirable to have the first DCI and the second DCI include same information because it provide diversity gain for the downlink control signal.  Therefore, it would have been obvious to one of ordinary skill in the art to employ the teaching of Yang in the apparatus of claim 27/21 of US Patent 11,180,258 B2 for the benefit of providing diversity gain of the downlink control signal (para. 0022).

Allowable Subject Matter
Claims 3-11, 13-16, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papasakellariou (US 11,451,339 B2) discloses carrier aggregation with variable transmission duration.
You et al. (US 10,567,136 B2) discloses a method and user equipment for receiving downlink control information, and method and base station for transmitting downlink control information.
You et al. (US 2017/0230994 A1) discloses a method and user equipment for receiving downlink control information, and method and base station for transmitting downlink control information.
Gao et al. (US 2013/0064216 A1) discloses a DMRS association and signaling for enhanced PDCCH in LTE systems. 
Zhao et al. (US 2015/0208390 A1) discloses a method and device for sending and detecting enhanced physical downlink control channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/19/2022